Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: in line 4 “the ratio” should be --a ratio-- for reasons of antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa Pub. No. US 2011/0106443 A1 [Ogawa] in view of Kozuka et al. Pub. No. US 2018/0048845 A1 [Kozuka].
1.  Ogawa discloses a display device [Fig. 1] comprising: a power consumption calculation unit configured to calculate total power consumption of a plurality of light sources in displaying an input video [¶ 9 where the different power consumptions must be totaled in order to be controlled as 
6.  Ogawa in view of Kozuka teaches a display unit [Ogawa ¶ 34] configured to display the video, wherein the display unit comprises: a liquid crystal panel [id. liquid crystal panel]; and a backlight [id. backlight 26] including the plurality of light sources, the backlight being divided into a plurality of areas and allowing separate luminance adjustment for each of the plurality of areas [¶ 36].
7.  The examiner takes official notice that it is notoriously old and well known in the art to have self-luminous elements as light sources.  Therefore it would have been obvious to one of ordinary skill in 
8.  Ogawa discloses a display method [Fig. 1] comprising: the power consumption calculation step of calculating total power consumption of a plurality of light sources in displaying an input video [¶ 9 where the different power consumptions must be totaled in order to be controlled as disclosed].  Ogawa is silent on the ratio determining step of determining a scale-down ratio or a cut-out ratio for the video based on a relationship between a prescribed maximum display luminance for a given pixel and a preset, specified display luminance that is a maximum value of display luminance for a faithful luminance display, the prescribed maximum display luminance being predetermined so as to be achievable at the total power consumption calculated in the power consumption calculation step;  and the display control step of processing the video in accordance with the scale-down ratio or cut-out ratio determined in the ratio determining step.  However Kozuka teaches the ratio determining step of determining a scale-down ratio or a cut-out ratio for the video based on a relationship between a prescribed maximum display luminance for a given pixel and a preset [Figs. 2, part of display responsible for displaying HDR signals], specified display luminance that is a maximum value of display luminance for a faithful luminance display [where HDR is the specified luminance]; and the display control step of processing the video in accordance with the scale-down ratio or cut-out ratio determined in the ratio determining step [Fig. 3, EOTF conversion of HDR].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa with Kozuka as required by this claim, since such a modification improves the image quality to the viewer.  Ogawa in view of Kozuka teaches the prescribed maximum display luminance being predetermined so as to be achievable at the total power consumption calculated in the power consumption calculation step [where this must occur in the modified invention].
.
Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hisano Pub. No. US 2019/0335146 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO POLO whose telephone number is (571)270-7613.  The examiner can normally be reached on Mon-Fri 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Gustavo Polo/              Primary Examiner, Art Unit 2694